              Case 2:21-cv-00098-RSM Document 19 Filed 03/08/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    AUSTRALASIA CHARTERERS LTD.,                       IN ADMIRALTY

 9                                  Plaintiff,           CASE NO. C21-98 RSM

10                   v.                                  ORDER GRANTING RENEWED
                                                         MOTION AND MEMORANDUM FOR
11    WORLDWIDE           BULK    SHIPPING       PTE     APPOINTMENT FOR SERVICE OF
      LTD.,                                              PROCESS OF MARITIME
12                                                       ATTACHMENT AND
                                    Defendant,           GARNISHMENT
13
      and
14
      WORLDWIDE LOGISTICS CO. LTD.,
15    CARGILL, INCORPORATED,

16                                  Garnishees.

17

18          Plaintiff having moved for an Order pursuant to Supplemental Rule B(1)(d)(ii) appointing

19   J. Stephen Simms, Esq., Markus Oberg, Esq. or Daniel J. Park, Esq. or any other qualified person

20   appointed by any of them, to serve the process of maritime attachment and garnishment and any

21   supplemental process in this matter, and it appearing that such appointment will result in

22   substantial economies in time and expense,

23          NOW, on motion of Plaintiff, it is hereby,

24

     ORDER – 1
              Case 2:21-cv-00098-RSM Document 19 Filed 03/08/21 Page 2 of 2




 1          ORDERED, that J. Stephen Simms, Esq., Markus Oberg, Esq. or Daniel J. Park, Esq. or

 2   any other person at least 18 years of age and not a party to this action, appointed by any of them

 3   be and hereby is, appointed to serve the Process of Maritime Attachment and Garnishment, and

 4   a copy of the First Amended Verified Complaint as issued in this case.

 5          DATED this 8th day of March, 2021.

 6

 7

 8                                                A
                                                  RICARDO S. MARTINEZ
 9                                                CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
